4th AMENDMENT TO PARTICIPATION AGREEMEN T Pursuant to the Participation Agreement, made and entered into as of the 26th day of March, 2002, as amended May 17, 2002, November 1, 2005, and May 1, 2007 (the "Participation Agreement"), by and among Principal Life Insurance Company, MFS Variable Insurance Trust and Massachusetts Financial Services Company (collectively, the "Parties"), the Parties do hereby agree to amend and restate Schedule A of the Participation Agreement as attached hereto and incorporated herein by reference . IN WITNESS WHEREOF, each of the Pa rt ies hereto has caused this 4th Amendment to the Participation Agreement to be executed effective as of January 1, 2008. PRINCIPAL LIFE IN SURANCE COMPANY By its authorized officer, By: Cu 14/ ~ t ~~ Name:~ ~214- ~ Cn.S Title: U 1~L.E-G >y AL P" D MFS VARIABLE INSURANCE TRUST , on behalf of the Portfolios By its authorized officer, ~ ` By Susan Si. Newton'~~~ Assistant Secretary MASSACHUSETTS FINANCIAL SERVICES COMPAN Y By its authorized officer, w By: RobeT4 4 x-Ivl I nnning President and Chief Executive Officer C ontract # 1 AS -D - -n -~ - ~ As of August 21, 200 7 SCHEDULE A ACCOUNTS, POLICIES AND PORTFOLIOS SUBJECT TO THE PARTICIPATION AGREEMEN T ~f ~lccouut inl~))at~~; , ,tt~ ~la~r : ~~il'i~4ls u c d ?( f St: 1 hIiSlJ~d li~  S ~~ ' ~ 3~ ~ 3  ~ ~C' ~ ~ ~ , ar ~ ; ~ Y L ~~ ~~ Board of I) irc~f o r.e C )a,5 ) 4 - .  '.M ~ _ . ,_ 4 r ~ t Y ~ S ( ~ ~ S' ~ Ll ~' ?, f . 11 {~ ~ C Principal Life Insurance Company Principal Variable Universal Life Service New Discove ry Serie s Variable Life Separate Account Accumulator II Principal Variable Universal Life Income Executive Variable Universal Life Se rv ice Emerging Grow th Series Benefit Variable Universal Life Mid Cap Growth Se ri es New Discove ry Series Value Serie s Global Equity Series Research International Series Executive Variable Universal Life Il Se rv ice Emerging Growth Serie s (EVUL II) Global .Equity Series Bene fi t Variable Universal Life 1 1 New Discove ry Series (BVUL II) Research International Serie s Principal Variable Universal Life Total Retu rn Series Income 11 Utilities Series Value Serie s 2
